DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I-III and the requirement for election of species, as set forth in the Office action mailed on 05/04/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/04/2021 is fully withdrawn.  Claims 4-15 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-15 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have a build material carriage system of a 3D printer with a lid that is rotatable and configured to uncover the opening of a build material carriage in response to the lid contacting a stationary lid opening when the build material carriage is moved to received build material via the opening during a build material fill process such that the lid is in a disengaged position, wherein the stationary lid opener is positioned with respect to the rotatable lid to convert translation motion of the material carriage into rotational motion of the rotatable lid.  This system as described is depicted in Fig. 2 of Applicant’s Specification (reproduced below). 

    PNG
    media_image1.png
    374
    723
    media_image1.png
    Greyscale

The closest prior art, SWANSON (US20120161350), teaches a material carriage 50 comprising a lid 70 covering an opening of the material carriage while the lid is in an engaged position (Fig. 12); and a bias mechanism 74 to keep the lid over the opening of the material (human) when the material carriage is moved to receive build material via the opening during a material fill process such that the lid is in a disengaged position (Figs. 12, 15, paras. 0103, 0112-14).  
However, SWANSON does not teach or suggest where the stationary lid opener 212 (Fig. 2) is positioned with respect to the rotatable lid to convert translation motion of the material carriage into rotational motion of the rotatable lid 202 (Fig. 2), as required by the instant claims.  Thus, the instant claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-15 and 17-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743